UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RANDOLPH MAXWELL,

                                   Petitioner,                     OPINION AND ORDER

                   – against –                                         16 Civ. 8453 (ER)

STEVEN RACETTE,

                                   Respondent.


Ramos, D.J.:

       Randolph Maxwell (“Maxwell”) brought a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 (“the petition”). Doc. 2. On February 22, 2017, this Court referred the case

to Magistrate Judge Katharine H. Parker for a report and recommendation. Doc. 10. On October

19, 2017, Maxwell filed an amended petition (the “Amended Petition”). Doc. 28. On August

28, 2018, Judge Parker issued the Report and Recommendation (the “R&R”), recommending

that the Amended Petition be denied and notifying Maxwell that he had fourteen days from

service of the Report and Recommendation to file written objections. Doc. 39. By a letter dated

September 12, 2018, Maxwell filed written objections to the R&R. Doc. 41.

I.     STANDARD OF REVIEW

       A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 635 (b)(1)(C). Parties may raise “specific,” “written” objections to the

report and recommendation “[w]ithin fourteen days after being served with a copy.” Id.; see also

Fed. R. Civ. P. 72(b)(2). A district reviews de novo those portions of the report and

recommendation to which timely and specific objections are made. 28 U.S.C. § 636 (b)(1)(C);
see also United States v. Male Juvenile (95–CR–1074), 121 F.3d 34, 38 (2d Cir. 1997). The

district court may adopt those parts of the report and recommendation to which no party has

timely objected, provided no clear error is apparent from the face of the record. Lewis v. Zon,

573 F.Supp. 2d 804, 811 (S.D.N.Y. 2008). The district court will also review the report and

recommendation for clear error where a party’s objections are “merely perfunctory responses”

argued in an attempt to “engage the district court in a rehashing of the same arguments set forth

in the original petition.” Ortiz v. Barkley, 558 F.Supp. 2d 444, 451 (S.D.N.Y. 2008) (citations

and internal quotation marks omitted); see also Genao v. United States, No. 08 Civ. 9313 (RO),

2011 WL 924202, at *1 (S.D.N.Y. Mar. 16, 2011) (“In the event a party’s objections are

conclusory or general, or simply reiterate original arguments, the district court reviews the

[R&R] for clear error.”).


II.    DISCUSSION

       On April 8, 2010, Maxwell was arrested after he attempted to leave with an electronic

keyboard he took from the building located at 95 Pearl Street in Manhattan, by threatening

security guards twice with a screwdriver. Doc. 33-2 at 30; Doc. 33-3 at 154-55. Subsequently,

Maxwell pleaded guilty to one count of attempted burglary in the second degree, New York

Penal Law § 110/140.25 (1)(c)(1), and executed a waiver of appeal in exchange for a promised

sentence, as a persistent violent felony offender, of an indeterminate term of twelve years to life

imprisonment. Doc. 33-2 at 79-84. At sentencing on December 19, 2011, however, Maxwell

stated to the court, inter alia, that his counsel misled him into signing a waiver of appeal that

Maxwell claimed would prevent him from appealing “anything I found is wrong with my case,”

and that his counsel rejected his request to file a speedy trial motion under New York Criminal

Procedure Law § 30.30 (“§30.30”). Id. at 90-91. Maxwell’s counsel responded at the time that a


                                                  2
speedy trial motion would not be successful because there had previously been numerous

adjournments on consent for plea negotiations and only minimal time was chargeable to the

prosecution. Id. at 91-92. Maxwell’s counsel further stated that the waiver of appeal was

necessary in obtaining the favorable plea and that Maxwell could still challenge some aspects of

his plea. Id. at 92-93. After explaining similarly that the waiver of appeal was a condition of the

plea and did not mean that Maxwell could never appeal anything, the sentencing court further

noted that Maxwell only raised the § 30.30 argument for the first time after entering his plea that

had been preceded by roughly 16 months of plea negotiations, and explained that any time spent

on plea negotiations on consent would not be chargeable under § 30.30. Id. at 95-96. The court

then rejected Maxwell’s motion to withdraw his plea and sentenced him to an indeterminate term

of twelve years to life. Id.

       Maxwell’s objections either rehash the same arguments set forth in the Amended Petition

or do not challenge specific portions of the R&R. Cf. Davis v. Herbert, No. 00 Civ. 6691

(RJS)(DFE), 2008 Wl 495316, at *1 (S.D.N.Y. Feb. 25, 2008) (reviewing magistrate judge’s

report for clear error where petitioner merely repeated arguments previously made in earlier

submission and/or raised, for the first time, claims not asserted in his habeas petitions, and did

not even attempt to identify any specific errors contained in the report). In particular, Maxwell

argues that an actual conflict of interest existed between him and his counsel at sentencing

because his motion to withdraw his plea was partially based on his counsel’s failure to file a §

30.30 motion and that his counsel’s “self-serving statements” about minimal time chargeable

under § 30.30 were insufficient to show a lack of legal basis for his motion to withdraw. Doc. 41

at 9. However, Judge Parker specifically reviewed those statements (that Maxwell quoted in the

Amended Petition) and rejected that argument in the R&R on the basis that the Second Circuit



                                                  3
